DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18 as originally filed are pending and have been considered below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first tile”, “a joint”, and “a grout joint” of claims 1 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:  
As per claim 1, at line 9, a comma punctuation is missing after “said member”.
As per claim 11, at line 10, a comma punctuation is missing after “said strap”.
As per claim 7, at line 2, a period punctuation is missing at the end of the claims.
As per claims 5 and 15, at line 1, “said 1 region” is understood to mean --said region--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-18, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 8, the recitation “a longitudinal axis” renders the claim indefinite because it is unclear how you can already claim a longitudinal axis as vertical, and a longitudinal axis as horizontal. Did applicant intend to recite --a latitudinal axis--?
As per claim 1, at line 9, the recitation “a shorter dimension but a dimension” renders the claim indefinite because it is unclear. Are these referring to the same dimension as each other or as the previously recited “longest dimension”?
As per claims 1 and 11, at line 9, the recitation “a shorter dimension” renders the claim in definite because it is unclear as to what it is shorter than.

As per claim 11, at line 9, the recitation “the strap” renders the claim indefinite because it lacks antecedent basis.
As per claim 11, at line 14, the recitation “said elongated strap” renders the claim indefinite because it lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kufner et al. (U.S. Pub. No. 2010/0287868).
As per claim 1, Kufner et al. teaches a method for reducing lippage in a plurality of tiles (aligning and leveling tiles; abstract) comprising the steps of: providing a material (20) adjacent a substrate (22) configured to bond (paragraph 7) said substrate to said plurality of tile (18); providing a base (12) in said material (figure 2); providing a first tile (18) disposed adjacent said base (figure 2); providing a member (14) extending from said base (figure 3); where the member has a distance from the base as a longest dimension along a member longitudinal axis (arbitrary distance from the base to the member along an arbitrary longitudinal axis of the member); a width of the member (width of 14), which runs in a line parallel to a longitudinal axis of a joint (joint between tiles; figure 2) containing said member has a shorter dimension (as illustrated, the width 
As per claim 2, Kufner et al. teaches said member has a top end (top end of 14) and wherein said region is proximal to said base (figure 2).
As per claim 3, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 4, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 5, Kufner et al. teaches said region has a stretchable longitudinal axis which is parallel to said longitudinal axis (it is understood that the region inherently has a longitudinal axis which is parallel to said longitudinal axis).
As per claim 6, Kufner et al. teaches said region has a thin wall (the term “thin” is a relative term, therefore it is understood that the region can be interpreted as being thin).
As per claim 7, Kufner et al. teaches said region is oval in shape wall (annotated figure 3), completely surrounded by a non-thin wall region (outer region outside of the 
As per claim 8, Kufner et al. teaches said substrate is below said bonding material (figure 2).
As per claim 9, Kufner et al. teaches the distance from the base is a height above the base (figure 3).
As per claim 10, Kufner et al. teaches said joint is a grout joint (it is understood that the joint is capable of being a grout joint).
As per claim 11, Kufner et al. teaches a method for reducing lippage in a plurality of tiles (aligning and leveling tiles; abstract) comprising the steps of: providing a substrate (22) upon which a plurality of tiles are to be laid (figure 2); providing a bonding material (20) on said substrate (figure 2) configured to bond said substrate to said plurality of tile (it is understood that the bonding material would bond said substrate to said plurality of tile); providing a base (12) in said bonding material (figure 2); providing a first tile (18) disposed on said base (figure 2); providing a member (14) extending from said base (figure 3); where the member has a height above the base as a longest dimension along a strap longitudinal axis (arbitrary height from the base to the member along an arbitrary strap longitudinal axis of the member); a width of the strap (width of 14), which runs in a line parallel to a longitudinal axis of a grout joint (joint between tiles; figure 2) containing said strap has a shorter dimension (as illustrated, the width is shorter than the height; figure 3) but a dimension that is longer than a thickness dimension of the strap in a line which is orthogonal to the longitudinal axis of the grout 
As per claim 12, Kufner et al. teaches said member has a top end (top end of 14) and wherein said region is proximal to said base (figure 2).
As per claim 13, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 14, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 15, Kufner et al. teaches said region has a stretchable longitudinal axis which is parallel to said longitudinal axis (it is understood that the region inherently has a longitudinal axis which is parallel to said longitudinal axis).
As per claim 16, Kufner et al. teaches said region has a thin wall (the term “thin” is a relative term, therefore it is understood that the region can be interpreted as being thin).
As per claim 17, Kufner et al. teaches said region is oval in shape wall (annotated figure 3), completely surrounded by a non-thin wall region (outer region outside of the oval region; the term “non-thin” is a relative term, therefore it is 
As per claim 18, Kufner et al. teaches said substrate is below said bonding material (figure 2).	

    PNG
    media_image1.png
    1071
    504
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to tiling in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633